Exhibit 10.3

 

GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT (this “Guaranty”), made as of July 2, 2003, by VORNADO
REALTY TRUST, a real estate investment trust organized and existing under the
laws of the State of Maryland, having an address at 210 Route 4 East, Paramus,
New Jersey 07652-0910 (“Guarantor”), for the benefit of JPMORGAN CHASE BANK (the
“Administrative Agent”), as agent for the Banks (the “Banks”) that are from time
to time parties to that certain Revolving Credit Agreement (the “Credit
Agreement”), dated as of July 2, 2003 among Vornado Realty, L.P. (the
“Borrower”), Guarantor, the banks signatory thereto, the Administrative Agent,
Bank of America, N.A. and Citicorp North America, Inc., as Syndication Agents
and Deutsche Bank Trust Company Americas and Fleet National Bank, as
Documentation Agents.

 

W I T N E S S E T H:

 

WHEREAS, the Banks have agreed to make loans and otherwise extend credit to
Borrower in the aggregate principal amount not to exceed Six Hundred Million
Dollars ($600,000,000) or, in the event that Borrower exercises its rights
pursuant to Section 2.16(c) of the Credit Agreement, Eight Hundred Million
Dollars ($800,000,000) (hereinafter collectively referred to as the “Loans”);

 

WHEREAS, the Loans are and will be evidenced by (i) certain promissory notes of
Borrower made to each of the Banks, (ii) a promissory note of Borrower made to
the Administrative Agent, (iii) certain letters of credit, and (iv) certain
promissory notes of Borrower made to each of the Designated Lenders, in each
case in accordance with the terms of the Credit Agreement (collectively, the
“Notes”);

 

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

WHEREAS, Guarantor is the sole general partner of Borrower; and

 

WHEREAS, as a condition to the execution and delivery of the Loan Documents, the
Banks have required that Guarantor execute and deliver this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans by the Banks to Borrower, and in order to induce
the Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lead Arrangers and Bookrunners, and the Banks to enter into the Credit Agreement
and the other Loan Documents, and for other good and valuable consideration, the
receipt and sufficiency of which

 

--------------------------------------------------------------------------------


 

are hereby acknowledged, Guarantor hereby agrees as follows:

 

1.                                       Guarantor, on behalf of itself and its
successors and assigns, hereby irrevocably, absolutely and unconditionally
guarantees the full and punctual payment when due, whether at stated maturity or
otherwise, of all Obligations of Borrower now or hereafter existing under the
Notes and the Credit Agreement and the other Loan Documents, including in the
event that the Borrower exercises its rights under the Credit Agreement to
increase the Total Loan Commitment, for principal and/or interest as well as any
and all other amounts due thereunder, including, without limitation, all
indemnity obligations of Borrower thereunder, and any and all reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent and/or the Banks in
enforcing their rights under this Guaranty (all of the foregoing obligations
being the “Guaranteed Obligations”).

 

2.                                       It is agreed that the obligations of
Guarantor hereunder are primary and this Guaranty shall be enforceable against
Guarantor and its successors and assigns without the necessity for any suit or
proceeding of any kind or nature whatsoever brought by the Administrative Agent
or any of the Banks against Borrower or its respective successors or assigns or
any other party or against any security for the payment and performance of the
Guaranteed Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to, or consent of, which Guarantor might otherwise be entitled
(including, without limitation, diligence, presentment, notice of maturity,
extension of time, change in nature or form of the Guaranteed Obligations,
acceptance of security, release of security, Borrower or any other obligor in
respect of the Guaranteed Obligations imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of any adverse
change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns, any of the
rights or remedies reserved to the Administrative Agent or any of the Banks
pursuant to the provisions of the Loan Documents.  Guarantor agrees that any
notice or directive given at any time to the Administrative Agent or any of the
Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer.  Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would not extend credit to the Borrower.

 

2

--------------------------------------------------------------------------------


 

3.                                       Guarantor waives, and covenants and
agrees that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any and all appraisal,
valuation, stay, extension, marshaling-of-assets or redemption laws, or right of
homestead or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by Guarantor of its
obligations under, or the enforcement by the Administrative Agent or any of the
Banks of, this Guaranty. Guarantor further covenants and agrees not to set up or
claim any defense, counterclaim, offset, setoff or other objection of any kind
to any action, suit or proceeding at law, in equity or otherwise, or to any
demand or claim that may be instituted or made by the Administrative Agent or
any of the Banks other than the defense of the actual timely payment and
performance by Borrower of the Guaranteed Obligations; provided, however, that
the foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

 

4.                                       The provisions of this Guaranty are for
the benefit of the Administrative Agent and the Banks and their successors and
permitted assigns, and nothing herein contained shall impair as between Borrower
and the Administrative Agent and the Banks the obligations of Borrower under the
Loan Documents.

 

5.                                       This Guaranty shall be a continuing,
unconditional, irrevocable and absolute guaranty and the liability of Guarantor
hereunder shall in no way be terminated, affected, modified, impaired or
diminished by reason of the happening, from time to time, of any of the
following, all without notice or the further consent of Guarantor:

 

(a)                                  any assignment, amendment, modification or
waiver of or change in any of the terms, covenants, conditions or provisions of
any of the Guaranteed Obligations or the Loan Documents or the invalidity or
unenforceability of any of the foregoing; or

 

(b)                                 any extension of time that may be granted by
the Administrative Agent and/or the Banks to Borrower, any guarantor, or their
respective successors or assigns, heirs, executors, administrators or personal
representatives; or

 

(c)                                  any action which the Administrative Agent
or any of the Banks may take or fail to take under or in respect of any of the
Loan Documents or by reason of any waiver of, or failure to enforce any of the
rights, remedies, powers or privileges available to the Administrative Agent
under this Guaranty or available to the Administrative Agent or any of the Banks
at law, in equity or otherwise, or any action on the part of the Administrative
Agent or any of the Banks granting indulgence or extension in any form

 

3

--------------------------------------------------------------------------------


 

whatsoever; or

 

(d)                                 any sale, exchange, release, or other
disposition of any property pledged, mortgaged or conveyed, or any property in
which the Administrative Agent and/or the Banks have been granted a lien or
security interest to secure any indebtedness of Borrower to the Administrative
Agent and/or the Banks or any failure to perfect, or any impairment of any such
lien or security interest; or

 

(e)                                  any release of any person or entity who may
be liable in any manner for the payment and collection of any amounts owed by
Borrower to the Administrative Agent and/or the Banks; or

 

(f)                                    the application of any sums by whomsoever
paid or however realized to any amounts owing by Borrower to the Administrative
Agent and/or the Banks under the Loan Documents in such manner as the
Administrative Agent shall determine in its sole discretion; or

 

(g)                                 Borrower’s or Guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of Borrower’s or
Guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting Borrower or Guarantor or any
of the assets of any of them, including, without limitation, (i) the release or
discharge of Borrower or any guarantor from the payment and performance of their
respective obligations under any of the Loan Documents by operation of law, or
(ii) the impairment, limitation or modification of the liability of Borrower or
any guarantor in bankruptcy, or of any remedy for the enforcement of the
Guaranteed Obligations under any of the Loan Documents, or any guarantor’s
liability under this Guaranty, resulting from the operation of any present or
future provisions of the Bankruptcy Code or other present or future federal,
state or applicable statute or law or from the decision in any court; or

 

(h)                                 any improper disposition by Borrower of the
proceeds of the Loans, it being acknowledged by Guarantor that the
Administrative Agent or any Bank shall be entitled to honor any request made by
Borrower for a disbursement of such proceeds and that neither the Administrative
Agent nor any Bank shall have any obligation to see to the proper disposition by
Borrower of such proceeds.

 

6.                                       Guarantor agrees that if at any time
all or any part of any payment at any time received by the Administrative Agent
from Borrower under the Loan Documents or Guarantor under with respect to this
Guaranty is or must be rescinded or returned by the Administrative Agent or any
Bank for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of Borrower or Guarantor), then Guarantor’s
obligations

 

4

--------------------------------------------------------------------------------


 

hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence notwithstanding such previous receipt by such
party, and Guarantor’s obligations hereunder shall continue to be effective or
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.

 

7.                                       Until this Guaranty is terminated
pursuant to the terms hereof, Guarantor (i) shall have no right of subrogation
against Borrower by reason of any payments or acts of performance by Guarantor
in compliance with the obligations of Guarantor hereunder, (ii) waives any right
to enforce any remedy which Guarantor now or hereafter shall have against
Borrower by reason of any one or more payments or acts of performance in
compliance with the obligations of Guarantor hereunder and (iii) from and after
an Event of Default, subordinates any liability or indebtedness of Borrower now
or hereafter held by Guarantor or any affiliate of Guarantor to the obligations
of Borrower under the Loan Documents.  The foregoing, however, shall not be
deemed in any way to limit any rights that Guarantor may have pursuant to the
Agreement of Limited Partnership of Borrower or which it may have at law or in
equity with respect to any other partners of Borrower.

 

8.                                       Guarantor represents and warrants to
the Administrative Agent and the Banks with the knowledge that the
Administrative Agent and the Banks are relying upon the same, as follows:

 

(a)                                  as of the date hereof, Guarantor is the
sole general partner of Borrower;

 

(b)                                 based upon such relationships, Guarantor has
determined that it is in its best interests to enter into this Guaranty;

 

(c)                                  this Guaranty is necessary and convenient
to the conduct, promotion and attainment of Guarantor’s business, and is in
furtherance of Guarantor’s business purposes;

 

(d)                                 the benefits to be derived by Guarantor from
Borrower’s access to funds made possible by the Loan Documents are at least
equal to the obligations undertaken pursuant to this Guaranty;

 

(e)                                  Guarantor is solvent and has full power and
legal right to enter into this Guaranty and to perform its obligations under the
terms hereof and (i) Guarantor is organized and validly existing under the laws
of the State of Maryland, (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;

 

(f)                                    to the best of Guarantor’s knowledge,
there is no action, suit, proceeding, or investigation pending or threatened
against or affecting Guarantor at law, in equity, in

 

5

--------------------------------------------------------------------------------


 

admiralty or before any arbitrator or any governmental department, commission,
board, bureau, agency or instrumentality (domestic or foreign) which is likely
to materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

 

(g)                                 the execution and delivery of and the
performance by Guarantor of its obligations under this Guaranty have been duly
authorized by all necessary action on the part of Guarantor and do not (i)
violate any provision of any law, rule, regulation (including, without
limitation, Regulation U or X of the Board of Governors of the Federal Reserve
System of the United States), order, writ, judgment, decree, determination or
award presently in effect having applicability to Guarantor or the
organizational documents of Guarantor the consequences of which violation are
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty or (ii) violate or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under, or result in the creation of any liens on Guarantor’s assets pursuant to,
any indenture, agreement or other instrument to which Guarantor is a party, or
by which Guarantor or any of its property is bound, the consequences of which
violation, conflict, breach or default are likely to materially and adversely
impair the ability of Guarantor to perform its obligations under this Guaranty;

 

(h)                                 this Guaranty has been duly executed by
Guarantor and constitutes the legal, valid and binding obligation of Guarantor,
enforceable against it in accordance with its terms except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors’ rights generally or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law;

 

(i)                                     no authorization, consent, approval,
license or formal exemption from, nor any filing, declaration or registration
with, any Federal, state, local or foreign court, governmental agency or
regulatory authority is required in connection with the making and performance
by Guarantor of this Guaranty, except those which have already been obtained;
and

 

(j)                                     Guarantor is not an “investment company”
as that term is defined in, nor is it otherwise subject to regulation under, the
Investment Company Act of 1940, as amended.

 

9.                                       Guarantor and Administrative Agent each
acknowledge and agree that this Guaranty is a guarantee of payment and
performance and not of collection and enforcement in respect of any obligations
which may accrue to the Administrative Agent and/or the Banks from Borrower
under the provisions of any Loan Document.

 

10.                                 Subject to the terms and conditions of the
Credit Agreement, and in conjunction with an assignment of its Loans, any Bank
may assign any or all of its rights under this Guaranty.  In the event of any
such assignment, the Administrative Agent shall give

 

6

--------------------------------------------------------------------------------


 

Guarantor prompt notice of same.  If any Bank elects to sell any or all of the
Loans or participations in the Loans and the Loan Documents, including this
Guaranty, such Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower or Guarantor or otherwise, subject to the terms and
conditions of the Credit Agreement.

 

11.                                 Guarantor agrees, upon the written request
of the Administrative Agent, to execute and deliver to the Administrative Agent,
from time to time, any modification or amendment hereto or any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or its counsel to cause this Guaranty to be, become or remain valid and
effective in accordance with its terms, provided, that any such modification,
amendment, additional instrument or document shall not increase Guarantor’s
obligations or diminish its rights hereunder and shall be reasonably
satisfactory as to form to Guarantor and to Guarantor’s counsel.

 

12.                                 The representations and warranties of
Guarantor set forth in this Guaranty shall survive until this Guaranty shall
terminate in accordance with the terms hereof.

 

13.                                 This Guaranty contains the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to such subject matter and may not be modified,
amended, supplemented or discharged except by a written agreement signed by
Guarantor and the Administrative Agent.

 

14                                    If all or any portion of any provision
contained in this Guaranty shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, such provision or portion thereof
shall be deemed stricken and severed from this Guaranty and the remaining
provisions and portions thereof shall continue in full force and effect.

 

15.                                 This Guaranty may be executed in
counterparts which together shall constitute the same instrument.

 

16                                    All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be addressed to such party at the address set forth below or to such
other address as may be identified by any party in a written notice to the
others:

 

If to Guarantor

 

Vornado Realty Trust

 

 

210 Route 4 East

 

 

Paramus, New Jersey 07652-0910

 

 

Attn: Joseph, Macnow, Chief Financial Officer

 

 

Telephone: (201) 587-1000

 

 

Telecopy:   (210) 587-0600

 

7

--------------------------------------------------------------------------------


 

With Copies of

 

 

Notices to Guarantor to:

 

Sullivan & Cromwell LLP

 

 

125 Broad Street

 

 

New York, New York 10004

 

 

Attn: Alan Sinsheimer, Esq.

 

 

Arthur S. Adler, Esq.

 

 

Telephone: (212) 558-4000

 

 

Telecopy:   (212) 558-3588

 

If to the

 

 

Administrative Agent:

 

JPMorgan Chase Bank

 

 

270 Park Avenue

 

 

New York, New York 10017

 

 

Attn: Marc Costantino

 

 

Telephone: (212) 270-9554

 

 

Telecopy:   (212) 270-0213

 

with copies to:

 

JPMorgan Chase Bank

 

 

1111 Sannin

 

 

8th Floor

 

 

Houston, Texas 77002

 

 

Attn: Loan and Agency Services

 

 

Telephone:

(713) 750-2736

 

 

Telecopy:

(713) 750-2732

 

With Copies of

 

 

Notices to

 

 

Administrative Agent:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

4 Times Square

 

 

New York, New York 10036

 

 

Attn: Martha Feltenstein, Esq.

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, the Banking Day after such communication is deposited with
such carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

 

17.                                 Any acknowledgement or new promise, whether
by payment of principal or interest or otherwise by Borrower or Guarantor, with
respect to the Guaranteed Obligations shall,

 

8

--------------------------------------------------------------------------------


 

if the statute of limitations in favor of Guarantor against the Administrative
Agent and the Banks shall have commenced to run, toll the running of such
statute of limitations, and if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

 

18.                                 This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
provided that the Guarantor may not assign or transfer or delegate any of its
rights or obligations hereunder without the prior written consent of all of the
Banks (and any attempt at such assignment, transfer or delegation without such
consent shall be null and void).

 

19.                                 The failure of the Administrative Agent to
enforce any right or remedy hereunder, or promptly to enforce any such right or
remedy, shall not constitute a waiver thereof, nor give rise to any estoppel
against the Administrative Agent or any Bank, nor excuse Guarantor from its
obligations hereunder.  Any waiver of any such right or remedy to be enforceable
against the Administrative Agent and the Banks must be expressly set forth in a
writing signed by the Administrative Agent (acting with the requisite consent of
the Banks as provided in the Credit Agent).

 

20.                                 (a)                                  THIS
GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

(b)                                 Any legal action or proceeding with respect
to this Guaranty and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Guaranty, the Guarantor hereby accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof.  The
Guarantor irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Guarantor at
its address for notices set forth herein.  The Guarantor hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Guaranty brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.

 

(c)                                  GUARANTOR HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY.  IT IS HEREBY ACKNOWLEDGED BY

 

9

--------------------------------------------------------------------------------


 

GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY AND THAT THE LOANS
MADE BY THE BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER.  GUARANTOR FURTHER
WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY
MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN
CONSENT TO A NON-JURY TRIAL.

 

(d)                                 Guarantor does hereby further covenant and
agree to and with the Administrative Agent that Guarantor may be joined in any
action against Borrower in connection with the Loan Documents and that recovery
may be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent or any Bank first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns.  Guarantor also agrees
that, in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent and/or the Banks (wherever brought) against Borrower
or its successors or assigns, as if Guarantor were a party to such action, even
though Guarantor was not joined as a party in such action.

 

(e)                                  Guarantor agrees to pay all reasonable
expenses (including, without limitation, attorneys’ fees and disbursements)
which may be incurred by the Administrative Agent or the Banks in connection
with the enforcement of their rights under this Guaranty, whether or not suit is
initiated.

 

21.                                 Notwithstanding anything to the contrary
contained herein, this Guaranty shall terminate and be of no further force or
effect upon the full and indefeasible performance and payment of the Guaranteed
Obligations hereunder.  Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

 

22.                                 All of the Administrative Agent’s and the
Banks’ rights and remedies under each of the Loan Documents or under this
Guaranty are intended to be distinct, separate and cumulative and no such right
or remedy therein or herein mentioned is intended to be in exclusion of or a
waiver of any other right or remedy available to the Administrative Agent or any
Bank.

 

23.                                 The Guarantor shall not use any assets of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Internal Revenue Code (the
“Code”) to repay or secure the Loans, the Notes, the Credit Agreement, the
Guaranteed Obligations or this Guaranty.  The Guarantor shall not assign, sell,
pledge, encumber, transfer, hypothecate or otherwise dispose of any of its
rights or

 

10

--------------------------------------------------------------------------------


 

interests (direct or indirect) in Borrower, or attempt to do any of the
foregoing or suffer any of the foregoing, or permit any party with a direct or
indirect interest or right in Borrower to do any of the foregoing, if such
action would cause the Notes, the Loans, the Credit Agreement, the Guaranteed
Obligations, this Guaranty, or any of the Loan Documents or the exercise of any
of the Administrative Agent’s or any Bank’s rights in connection therewith, to
constitute a prohibited transaction under ERISA or the Code (unless the
Guarantor furnishes to the Administrative Agent a legal opinion satisfactory to
the Administrative Agent that the transaction is exempt from the prohibited
transaction provisions of ERISA and the Code (and for this purpose, the
Administrative Agent and the Banks, by accepting the benefits of this Guaranty,
hereby agree to supply Guarantor all relevant non-confidential, factual
information reasonably necessary to such legal opinion and reasonably requested
by Guarantor) or would otherwise result in the Administrative Agent or any of
the Banks being deemed in violation of Section 404 or Section 406 of ERISA or
Section 4975 of the Code or would otherwise result in the Administrative Agent
or any of the Banks being a fiduciary or party in interest under ERISA or a
“disqualified person” as defined in Section 4975(e)(2) of the Code with respect
to an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.  The Guarantor
shall indemnify and hold free and harmless each of the Administrative Agent and
the Banks from and against all loss, costs (including attorneys’ fees and
expenses), expenses, taxes and damages (including consequential damages) that
each of the Administrative Agent and the Banks may suffer by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA necessary in Administrative Agent’s or any
Bank’s reasonable judgment by reason of a breach of the foregoing provisions by
Guarantor.  The foregoing indemnities shall survive the repayment of the Loans
and the Notes.  To the extent not prohibited by applicable law, Guarantor shall
not assert, and Guarantor hereby waives, any claim against any Bank or the
Administrative Agent, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, any
Loan or other extension of credit under the Credit Agreement or the use of the
proceeds thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

 

GUARANTOR:

 

VORNADO REALTY TRUST

 

 

 

 

 

 

 

By:

/s/ Joseph Macnow

 

 

Name:

Joseph Macnow

 

 

Title:

Executive Vice President

 

 

 

Finance and Administration

 

ACCEPTED:

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

 

GUARANTOR:

 

VORNADO REALTY TRUST

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACCEPTED:

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

 

By:

/s/ Marc E. Costantino

 

 

Name:

MARC E. COSTANTINO

 

 

Title:

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR GUARANTOR

 

STATE OF NEW JERSEY

)

 

) SS.

COUNTY OF BERGEN

)

 

 

On July 1, 2003, before me personally came Joseph Macnow, to me known to be the
person who executed the foregoing instrument, and who, being duly sworn by me,
did depose and say that [s]he is Ex. V.P. Finance & Admin of Vornado Realty
Trust, and that [s]he executed the foregoing instrument in the organization’s
name, and that [s]he had authority to sign the same, and [s]he acknowledged to
me that [s]he executed the same as the act and deed of said organization for the
uses and purposes therein mentioned.

 

[Seal]

 

 

/s/ Sandra Marin

 

Notary Public

 

 

 

SANDRA MARIN

 

NOTARY PUBLIC OF NEW JERSEY

 

My Commission Expires Feb. 24, 2007

 

--------------------------------------------------------------------------------